DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–10 and 15, without traverse, in the reply filed September 21, 2022 is respectfully acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 8, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “in particular”. Respectfully, this limitation renders the claim indefinite: because it is unclear whether the limitations following the phrase are being specifically required by the claim. In addition, dependent claim 8 depends from claim 7. As such, claim 8 is also rejected under 35 U.S.C. 112(b) based on its dependence from an indefinite claim.
Claim 15 recites the limitation “wherein the cell sample is again returned”. Respectfully, these is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–4, 7–10, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a process. The claim is directed to a judicial exception in the form of an abstract idea—in this case, a mental process (i.e., “determining at least one protein cluster (CMP), which is characteristic of the disease of a patient”).
The claim recites additional elements—inter alia: providing the cell sample of a patient and extracorporeal removal of components having the at least one determined CMP from the cell sample. Also, the preamble of the claim recites “[a] method for extracorporeal removal of pathenogenic and/or excess of components from a cell sample of a human or animal patient suffering from a disease”. However, when looking to each of these additional elements, the claim does not actually convey that the human or animal patient is treated; rather, the extracorporeal removal applies only to the cell sample—not the patient.1 In view of these findings, it is respectfully submitted that the additional elements recited in the claim do not appear to integrate the judicial exception into a practical application. See MPEP §§ 2106.05(a)–2106.05(h).
Also, when considering claim 1, as a whole, the claim does not recite additional elements that amount to significantly more than the judicial exception per se. As such, all of the additional elements recited do not amount to significantly more than the judicial exception. And in this vein, the judicial exception appears to be generally linked to the field of extracorporeal removal. See MPEP § 2106.05(h). 
In view of these findings, it is respectfully submitted that claim 1 is patent ineligible.
Claims 2–4, 7–10, and 15 are each directed to the process of claim 1. Each of these dependent claims are therefore directed to the judicial exceptions described in claim 1. These dependent claims each recite additional elements. However, upon inspection of each claim, the additional elements therein do not appear to apply, rely on, or use, each of the judicial exceptions in a manner that imposes a meaningful limit on both judicial exceptions. For instance, none of these claims actually require treatment of a patient. Rather they require treatment of a cell sample acquired from a patient. As such, the additional elements recited in these dependent claims do not appear to integrate the judicial exceptions into a practical application. See MPEP §§ 2106.05(a)–2106.05(h). Moreover, it is respectfully submitted that when considering each dependent claim as a whole, none of these claims amount to significantly more than either of the judicial exceptions. Thus, when considering each dependent claim as a whole, the judicial exceptions still appear to be generally linked to the field of extracorporeal removal. See MPEP § 2106.05(h). And in view of these findings, it is respectfully submitted that claims 2–4, 7–10, and 15 are patent ineligible.
Claims 5 and 6 are each directed to the process of claim 1. Therefore, both claims 5 and 6 include the judicial exception of claim 1. Claims 5 and 6 each include limitations directed to apheresis. Apheresis per se entails treating a patient.2 As such, the judicial exception appears to be integrated into a practical application of effecting a particular treatment for a disease. For these reasons, claims 5 and 6 appear to be patent eligible.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 7–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over, Schubert.3
With respect to claim 1, Schubert discloses using a biochip comprising antibodies and/or ligands, wherein said antibodies and/or ligands bind to a protein cluster (CMP) or a group of CMPs of human and/or animal cells. (Schubert ¶ 29.) Schubert teaches that protein clusters are controlled by lead proteins and that when these lead proteins are inhibited, the clusters disassemble—leading to loss of function. (Id.) Schubert further teaches that its biochip can be used for determining the presence of a CMP. (Id.) Schubert also teaches providing a cell sample of a patient. (See, e.g., Schubert ¶ 41.)
In view of these findings, the following interpretations apply. First, as it applies to step (a) of the instant claim, Schubert is interpreted as disclosing a step of determining at least one protein cluster (CMP) which is characteristic of a disease of a patient. (See, e.g., Schubert Abstract; ¶ 29.) Second, as it applies to step (b) of the instant claim, as conveyed above Schubert teaches providing a cell sample of a patient. (Id.) Lastly, as it applies to the claimed step (c), Schubert uses a biochip which binds CMPs. (Id.). Therefore, the biochip provides extracorporeal removal of components (e.g., portions of the sample) having at least one determined CMP. For at least these reasons, claim 1 is regarded as being anticipated by Schubert.
Furthermore, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). In view of this holding, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to carry out the claimed steps (a) through (c), using Schubert’s biochip, in order to yield the predictable results of detecting the presence of CMPs and inhibiting lead proteins. KSR, 550 U.S. at 415–16.
With respect to claim 2, Schubert teaches that the sample can be tissue. (Schubert ¶ 41.)
With respect to claim 4, Schubert teaches that the disease can be a tumor disease and/or an inflammatory disease. (Schubert Abstract.)
With respect to claims 7 and 8, Schubert teaches using at least one antibody and/or at least one ligand: to specifically bind and/or inactivate a leading protein characteristic of a disease. (Schubert ¶ 29.)
With respect to claim 9, Schubert teaches that the at least one CMP can be CD29. (Schubert ¶ 29.)
Claim Rejections - 35 USC § 103
Claims 1, 2, and 5–9 are rejected under 35 U.S.C. 103 as being unpatentable over Zuccato4 in view of Schubert.
With respect to claim 1, the following analysis applies.
Overview of Zuccato
Zuccato discloses a method for specific immunoadsorption of selected pathogenic factors. (Zuccato Title; Abstract.) In particular, Zuccato applies immunopheresis to subtract, according to different cases, pathogenic factors (e.g., proteins). (Zuccato p. 7, ll. 15–25.) Zuccato’s method entails drawing blood from a patient affected with a given pathology, adsorbing the pathogenic factors using specific ligands (e.g., antibodies, and/or anti-CD4 antibodies). (Id. paragraph bridging pp. 7–8.)
With these findings in mind, Zuccato is interpreted as disclosing a method of extracorporeal removal of pathogenic and/or an excess of components from a cell sample of a human or animal patient suffering from a disease, wherein said method includes: (1) providing a cell sample of the patient; and (2) extracorporeal removal of components having pathogenic and/or an excess of components from a cell sample.
Claim elements not expressly taught or suggested by Zuccato
Zuccato does not appear to expressly specify determining at least one protein cluster (CMP) which is characteristic of a disease of a patient. 
Determining step
Schubert teaches using antibodies and/or ligands to bind to a protein cluster (CMP) or a group of CMPs of human and/or animal cells. (Schubert ¶ 29.) Schubert teaches that protein clusters are controlled by lead proteins and that when these lead proteins are inhibited, the clusters disassemble—leading to loss of function. (Id.) 
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id., at 417.
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Schubert with the teachings of Zuccato, viz., such that Zuccato’s method includes the claimed step (a), in order to: (1) yield the predictable result/improvement of inhibiting lead proteins. KSR, 550 U.S. at 415–17.
With respect to claim 2, Zuccato teaches that the cell sample can be a body fluid. (Zuccato Abstract.)
With respect to claim 5, Zuccato teaches that the extracorporeal removal can be performed by an apheresis method and/or by means of an apheresis device. (Zuccato Abstract; pp. 7–8.)
With respect to claim 6, Zuccato teaches that the apheresis method can be selective apheresis and/or whole blood apheresis. (Zuccato Title; Abstract; pp. 8–9.)
With respect to claim 7, Zuccato teaches that at least one antibody and/or at least one ligand can be used for extracorporeal removal. (Zuccato paragraph bridging pp. 7–8.)
With respect to claim 8, the limitations of the instant claim are considered to be within the teaching of the instant combination for the reasons set for in § 6.1.1(C) supra.
With respect to claim 9, Zuccato teaches that the cell sample can be a blood sample. (Zuccato Abstract.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., MPEP § 2106.04(d)(2) (“For example, a step of “prescribing a topical steroid to a patient with eczema” is not a positive limitation because it does not require that the steroid actually be used by or on the patient . . . .”).
        2 See, e.g., Definition of apheresis, Merriam-Webster.com, https://www.merriam-webster.com/dictionary/apheresis (last visited September 29, 2022).
        3 US 2011/0311443 A1, published December 22, 2011(“Schubert”).
        4 WO 96/16666 A1, published June 6,1996 (“Zuccato”).